J-A10006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                         Appellee

                    v.

LENA SUE CARPENTER

                         Appellant                    No. 1474 WDA 2014


           Appeal from the Judgment of Sentence August 1, 2014
             In the Court of Common Pleas of Bradford County
            Criminal Division at No(s): CP-05-CR-0000402-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

JUDGMENT ORDER BY PANELLA, J.                           FILED JULY 07, 2016

      Appellant, Lena Sue Carpenter, appeals from the judgment of sentence

entered August 1, 2014, in the Court of Common Pleas of Bradford County,

following her conviction of Theft by Unlawful Taking – Moveable Property, 18

Pa.C.S.A. § 3921(a). No relief is due.

      A jury convicted Appellant of theft of a dog, graded as a misdemeanor

of the third degree. The trial court sentenced Appellant to twelve months’

probation. Appellant thereafter filed timely post-sentence motions, which the

trial court denied. This timely appeal followed.

      Appellant raises the following issues for our review:

      1. Is the trial court permitted to allow the prosecution to go
         beyond the scope of direct and use fourth amendment
         suppressed evidence to impeach the witness’ [sic] credibility?

      2. Was the evidence offered by the defendant through Liz
         LaFrance that the victim had pointed a shotgun at her and
J-A10006-16


          that Carrie Megginson knew of it inadmissible to show Carrie
          Megginson’s state of mind when she fled their farm?

       3. Was the prosecution improperly permitted to use witness
          Carrie Megginson’s arrest but not conviction to impeach her?

Appellant’s Brief at iv.

       Preliminarily, we are constrained to note several serious deficiencies in

Appellant’s brief.1 Appellant does not include a statement of both the scope

of review and standard of review or a summary of the argument, in violation

of our Rules of Appellant Procedure. The statement of the case, such that it

is, consists of three terse sentences that provide virtually no useful

information. Appellant’s brief is replete with spelling and typographical

errors. Most egregiously, the argument portion of Appellant’s brief does not

contain a single citation to any supporting case law, but relies solely upon



____________________________________________


1
   The deficiencies are surprising given the inordinate amount of time counsel
had to file the brief. Barbara L. Weiss, Esquire, entered her appearance on
Appellant’s behalf on April 10, 2015. Concurrent with her entry of
appearance, Attorney Weiss filed a motion for extension of time to file a
brief. On April 14, 2015, this Court entered an order granting a 60-day
extension. On June 17, 2015, Attorney Weiss filed another request for an
extension of time to file the merits brief, which this Court granted by order
entered June 24, 2015. That second extension granted another 60 days.
Attorney Weiss failed to file a brief. Accordingly, on September 24, 2015,
this Court entered an order dismissing the appeal. On October 2, 2015,
Attorney Weiss filed a “motion to reconsider dismissal,” claiming that she
“requested an extension … but never received a response.” Motion to
Reconsider Dismissal, 10/2/15, at ¶ 3. A nine-page merits brief was finally
filed on October 23, 2015—six months and nine days after the first extension
of time. The brief is signed not by Attorney Weiss, but by her partner,
Thomas A. Crawford, Jr., Esquire.



                                           -2-
J-A10006-16



sparse citation to statutory authority. Correspondingly, the argument

Appellant advances in support of her claims is largely undeveloped.

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.” Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super.

2003) (citations omitted). Furthermore, “[w]hen issues are not properly

raised and developed in briefs, when the briefs are wholly inadequate to

present specific issues for review[,] a Court will not consider the merits

thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-

943 (Pa. Super. 2006) (citations omitted; brackets in original).

      In the present case, even a liberal construction of Appellant’s brief

cannot remedy the serious inadequacies. We are therefore compelled to find

Appellant’s undeveloped issues waived on appeal. We note in the alternative

that, even if we were to review Appellant’s issues raised on appeal we would

not afford relief, but would affirm the trial court’s evidentiary rulings.

      Judgment of sentence affirmed.




                                      -3-
J-A10006-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2016




                          -4-